Title: To George Washington from Edward Carrington, 11 May 1789
From: Carrington, Edward
To: Washington, George



Sir,
Powhatan May 11. 1789, Virga

At the same moment that I am assured your Excellencies own inclinations would have been infinitely more gratified in domestic than in public life, I must beg leave to offer my sincere congratulations upon the unanimity with which your Country men, divided as they have been in every other political act, have called you to the highest and most important Trust in the Republic, as it evidences the compleat attainment of the only reward you ever desired for your unequalled services, the entire confidence of a free and enlightened People: nor should I do full justice to my feelings, were I to forbear to express, as one of your constituents, my grateful acknowledgments for the Sacrifice you have again been pleased to make, to charge yourself with the cares of this high and arduous Station.
By the constitution of the United States, it is provided that the President shall nominate, and by, and with, the advice & consent of the Senate shall appoint the Officers who are to act

under it. I therefore conceive it Sir, the duty of those who may be disposed to serve the public, to make known their desires to your Excellency: under this idea it is, that I now beg leave to communicate my wish to be employed in the administration of the Government, should your Excellency be of opinion that I can be made useful—such Talents as I possess I am willing to exercise in the most extensive and active Station you may deem it fit & proper I should occupy. The various Trusts which were committed to my management during the late War, although mostly at a distance from your immediate view, were, I believe not unknown to you—upon this ground together with such information as you may think it necessary or proper yet to obtain by enquiry, I beg leave to rest my pretentions to your Excellencies confidence.
Personal solicitation Sir, was ever extremely repugnant to my feelings as well as judgement: upon this occasion I shall not put it in practice, and it is highly probable, although desirous of visiting the Metropolis in the course of the Summer, that I shall not be there before the several appointments are made—should any portion however of the public duty be assigned to me, any Commands sent by post to Richmond, will be immediately received and obeyed.
I beg you Sir, to be assured that in making this communication, I presume nothing upon any polite or friendly attentions with which you have been pleased to honor me in public or private life; I well know that no considerations but those of public fitness and propriety will influence your Excellency in the appointments you may think proper to recommend, nor would any thing have induced me to take this liberty, but that sense of duty which I have already mentioned. I have the Honor to be, with the greatest respect your Excellencies Most Obt Servt

Ed. Carrington

